                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CARL WEIDENHOF, et al.,                        :
         Plaintiffs                            :           No. 1:16-cv-02105
                                               :
              v.                               :           (Judge Kane)
                                               :           (Magistrate Judge Arbuckle)
ZIMMER INC., et al.,                           :
         Defendants                            :

                                           ORDER

       Before the Court is the December 28, 2018 Report and Recommendation of Magistrate

Judge Arbuckle (Doc. No. 65), recommending that this Court grant Defendants’ motion to

dismiss Plaintiffs’ second amended complaint pursuant to Federal Rule of Civil Procedure

12(b)(6) (Doc. No. 62), by operation of Local Rule 7.6, and because dismissal of the second

amended complaint is warranted pursuant to Federal Rule of Civil Procedure 41(b) (Doc. No. 65

at 11, 14). No timely objections to the Report and Recommendation have been filed.

       AND SO, on this 25th day of January 2019, upon independent review of the record and

the applicable law, IT IS ORDERED THAT:

       1. The Court ADOPTS the Report and Recommendation of Magistrate Judge Arbuckle
          (Doc. No. 65), insofar as it recommends dismissal of Plaintiffs’ second amended
          complaint pursuant to Federal Rule of Civil Procedure 41(b);

       2. Defendants’ motion to dismiss Plaintiffs’ second amended complaint (Doc. No. 62),
          is GRANTED;

       3. Plaintiffs’ second amended complaint (Doc. No. 61), is DISMISSED WITH
          PREJUDICE; and

       4. The Clerk of Court is directed to CLOSE the above-captioned case.

                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
